Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 31, 2014

The Court of Appeals hereby passes the following order:

A15A0452. RITA DAWN WOODRUFF v. WILLIAM H. CHOATE.

      Rita Dawn Woodruff filed a petition to modify child custody, which the trial
court dismissed on March 14, 2014. In its order, the trial court reserved the issue of
attorney fees. By order entered June 19, 2014, the trial court awarded attorney fees
under both OCGA §§ 9-15-14 and 19-9-3. On June 24, 2014, Woodruff filed a notice
of appeal as to both orders.
      To be timely, a notice of appeal must be filed within 30 days after entry of an
appealable order. See OCGA § 5-6-38 (a). Here, the only directly appealable order
is the trial court’s March 14, 2014 custody order. See OCGA § 5-6-34 (a) (11); see
also Murphy v. Murphy, 322 Ga. App. 829, 830 (747 SE2d 21) (2013) (child custody
order directly appealable even if interlocutory). The trial court’s subsequent order
awarding attorney fees may only be appealed by discretionary application. See
OCGA § 5-6-35 (a) (2) & (10); see also Davidson v. Callaway, 274 Ga. 813 (559
SE2d 728) (2002) (appeal of attorney fee award made in domestic relations case must
be made by application for discretionary appeal).
      Because Woodruff did not file a notice of appeal within 30 days of the trial
court’s custody ruling, her appeal is untimely. We therefore lack jurisdiction to
consider the appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     10/31/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.